Order, Supreme Court, New York County (Leland G. DeGrasse, J.), entered June 21, 1989, which, inter alia, dismissed plaintiff’s complaint, seeking a declaration that General Business Law § 11 is unconstitutional, for failure to state a cause of action, unanimously affirmed, without costs.
Plaintiff, a Jewish civil process server who observes a Saturday Sabbath, challenged the constitutionality of General Business Law § 11 which prohibits the service of process on Sunday with specified exceptions. Section 11 of the General Business Law is not an unconstitutional establishment of religion, nor does it violate the equal protection clauses of our State and Federal Constitutions. The statute serves a legitimate *286State objective in providing a day of rest for its citizens and neither forces plaintiff to observe Sunday Sabbath nor hinders him from observing his own Sabbath (Braunfeld v Brown, 366 US 599, reh denied 368 US 869; Matter of Shattenkirk v Finnerty, 97 AD2d 51, affd 62 NY2d 949). Concur—Murphy, P. J., Sullivan, Carro, Milonas and Rubin, JJ.